DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/014,917 entitled "SETTLEMENT METHOD, ENTRANCE CONTROL METHOD, AND APPARATUS" filed on June 21, 2018.
Status of Claims
Claims 1, 9, and 15 have been amended and are hereby entered.
Claims 2, 4-6, 10, 12-14, 16, and 18-20 are cancelled.
Claims 1, 3, 7, 8, 9, 11, 15, 17, and 21-24 are pending and have been examined.
Response to Amendment
The amendment filed June 6, 2021 has been entered. Claims 1, 3, 7, 8, 9, 11, 15, 17, and 21-24 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 25, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2019, September 27, 2019, February 13, 2020, February 28, 2020, June 8 2020, May 14, 2020, August 11, 2020, August, 20, 2020, September 17, 2020, October 23, 2020, January 5, 2021 and March 15, 2021 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna ("BIOMETRIC CHAIN OF PROVENANCE", U.S. Publication Number: 20120268241 A1) in view of Taira (“INFORMATION PROCESSING SYSTEM, AND STORAGE MEDIUM WHICH STORES INFORMATION PROCESSING PROGRAM”, U.S. Publication Number: 2016/0189162 A1)SYSTEM AND METHOD FOR REMOTE CONTROL GAMING SESSIONS USING A MOBILE DEVICE”, U.S. Publication Number: 2016/0019746 A1)
Regarding Claim 1, Hanna teaches,
obtaining, by an entrance device of a store, i) a first biometric feature and ii) an account identifier of a user wherein obtaining the account identifier comprises; (Hanna [0110] it is possible to work with just the capture of biometric information (e.g., rather than matching) since the personal access control device itself has a unique ID (e.g., for identifying the individual)....For example, the biometric capture module can ensure that the face of a live person is acquired and this data can be sent to the Access Node and stored so that in case of unauthorized access the biometric data of the unauthorized user can be available to help identify them. Alternatively or in addition, the camera at the Access Node can be used to capture imagery of users as they transit through the turnstile.   / Hanna [0101] We now describe another embodiment of the means to track a particular individual to a transaction. Here, we use an access-control transaction as an illustrative example, although this can also be a point-of-sale or other transaction. / Hanna [0072] the customer may use a mobile device to acquire biometric data. The customer may use his/her mobile device to communicate to a static device such as Point of Sale (POS) terminal./ Hanna [0011] The biometric device and/or the transaction device may retrieve an identifier of the individual based on the acquired biometrics, and linking the transaction at the physical location with the identifier.)
searching, by the entrance device, for a second biometric feature associated with the account identifier; (Hanna [0012] The universal biometric record may include biometric information of a first type that matches the acquired biometric information, and may include biometric information of a second type. / Hanna [0110] it is possible to work with just the capture of biometric information (e.g., rather than matching) since the personal access control device itself has a unique ID (e.g., for identifying the individual) / Hanna [0081] The UUID may be a Universal Unique Identifier that is a number or identifier created to be unique over a population of customers or individuals. / Hanna [0080] In some embodiments, it may be useful to acquire a second facial biometric from a different geometric perspective than the first facial biometric. For example, the first facial biometric may be acquired from the mobile device while the second facial biometric may be acquired from an existing security camera located in the ceiling for example, near the point of transaction / Hanna [0110]  Alternatively or in addition, the camera at the Access Node can be used to capture imagery of users as they transit through the turnstile.; Examiner notes that the Applicant's Figure 3 illustration indicates that a detached camera in proximity to an entrance turnstile is collectively considered an "entrance device" ) 
determining, by the entrance device, that the first biometric feature is valid based on determining that the first biometric feature matches the second biometric feature; (Hanna [0071]  The individual may be involved in one more logical and/or physical access transactions. Embodiments of the present systems and methods may use acquisition and/or matching of potentially disparate biometrics at each point of transaction. / Hanna [0072] Biometrics is the field of measurement of human characteristics, and the acquisition and/or matching of biometric data can be a component in such a process. / Hanna [0080] In some embodiments, it may be useful to acquire a second facial biometric from a different geometric perspective than the first facial biometric. For example, the first facial biometric may be acquired from the mobile device while the second facial biometric may be acquired from an existing security camera located in the ceiling for example, near the point of transaction / Hanna [0110]  Alternatively or in addition, the camera at the Access Node can be used to capture imagery of users as they transit through the turnstile.; Examiner notes that the Applicant's Figure 3 illustration indicates that a detached camera in proximity to an entrance turnstile is collectively considered an "entrance device")
in response to determining that the first biometric feature is valid: establishing, by the entrance device, a correspondence between the first biometric feature and the account identifier; and controlling the entrance device to allow passage of the user through the entrance device; (Hanna [0112] The results of the processing may then be checked to determine if authorization is allowed (step 9). If authorization is allowed, the turnstile may be opened and/or a message may be sent to an access control system which in turn opens the turnstile. / Hanna [0011] The biometric device and/or the transaction device may retrieve an identifier of the individual based on the acquired biometrics, and linking the transaction at the physical location with the identifier. / Hanna [0081] The UUID may be a Universal Unique Identifier that is a number or identifier created to be unique over a population of customers or individuals.)
storing, by the entrance device in a storage device (Hanna [0110] For example, the biometric capture module can ensure that the face of a live person is acquired and this data can be sent to the Access Node and stored so that in case of unauthorized access the biometric data of the unauthorized user can be available to help identify them.  Alternatively or in addition, the camera at the Access Node can be used to capture imagery of users as they transit through the turnstile.) 
accessible to a settlement device of the store, the first biometric feature, the account identifier, and the correspondence; (Hanna [0071] Embodiments of the present systems and methods may use acquisition and/or matching of potentially disparate biometrics at each point of transaction. / Hanna  [0149] The transaction device may allow or deny the transaction based on a result of biometric matching, identification or verification, received from the biometric device. The transaction may comprise one of: a point-of-sale transaction, a point-of-service transaction, and an access control transaction. The transaction device may allow or deny the transaction responsive to identifying an universal biometric record and/or matching the acquired biometric information with an universal biometric record of the individual. / Hanna [0110] it is possible to work with just the capture of biometric information (e.g., rather than matching) since the personal access control device itself has a unique ID (e.g., for identifying the individual) / Hanna [0101] We now describe another embodiment of the means to track a particular individual to a transaction. Here, we use an access-control transaction as an illustrative example, although this can also be a point-of-sale or other transaction. / Hanna [0072] the customer may use a mobile device to acquire biometric data. The customer may use his/her mobile device to communicate to a static device such as Point of Sale (POS) terminal.; Examiner notes the use of the terms "point-of-sale or other transaction", "customer ", and "Point of Sale (POS) terminal" imply the prior art invention may be utilized in a store. )
obtaining, by the settlement device, a third biometric feature of the user; (Hanna [0136] In some embodiments, the biometric device may acquire biometric information when the individual is approaching and/or near to a physical location, such as an access point, a point-of-sale terminal, or a secured area or device) 
determining, by the settlement device, that the third biometric feature matches a the first biometric feature; and in response to determining that the third biometric feature matches the first biometric feature, (Hanna [0150] In some embodiments, the transaction device or a biometric matching device may identify the individual based on the acquired biometrics, and may link the transaction at the physical location with the individual. / Hanna [0149] The transaction device may allow or deny the transaction responsive to identifying an universal biometric record and/or matching the acquired biometric information with an universal biometric record of the individual. / Hanna [0080]  imagery can be acquired from the second facial biometric camera from a (e.g., small) cut-out region covering the region near the transaction (e.g., point of sale). / Hanna [0085] ensuring the provenance of biometric information between the individual, a device (static or mobile) that collects the biometric data, any point of sale terminal that communicates to the said device, and the rest of the transactional system.)
an account identifier of the user, the account identifier being transmitted by the user terminal to the electronic communication address of the entrance device obtained from the two-dimensional code;
(Hanna [0011]  The biometric device and/or the transaction device may retrieve an identifier of the individual based on the acquired biometrics, and linking the transaction at the physical location with the identifier. 
Hanna [0075]  This attempted association can be done using a combination of one or more of: i) using a unique ID number of the mobile device to index into a Unique Universal Identifier (UUID) number that may be part of the UBR
Hanna [0081] The UUID may be a Universal Unique Identifier that is a number or identifier created to be unique over a population of customers or individuals. The UBR can contain an index to traditional personal information such as name, address and account number information.
Hanna [0107] the personal access control device, showing a screen with a 2D bar code on it
Hanna [0089]  a GPS module located on the mobile device or static node can be used to provide an approximate location of the device or node for example.)
Hanna does not teach the settlement device configured to collect payment from the user for products in a transaction between the user and the store; determining, by the settlement device of the store, a settlement amount for the products in the transaction based on reading tags attached to the products, and performing, by the settlement device, a settlement based on the settlement amount using   an account associated with the account identifier that corresponds to the first biometric feature;  displaying, by the entrance device, a two-dimensional code that is scanned by a user terminal associated with the user, the two-dimensional code comprising an electronic communication address of the entrance device; in response to displaying the two-dimensional code, receiving, by the entrance device from the user terminal
Taira teaches,
the settlement device configured to collect payment from the user for products in a transaction between the user and the store; (Taira [0094] the settlement terminal 103' acquires from the second camera 105' the face information extracted from the photography image or images. If the processor 131 successfully extracted the face information of the person of settlement, the processor 131 executes, by the function of the face authentication module 262, face authentication between the face information of the person of settlement and the face information Cf of the visiting customer (ACT 204). / Taira [Fig 1] Examiner notes the illustration depicts a person entering the "settlement corner" of the store to complete his or her purchase)
determining, by the settlement device of the store, a settlement amount for the products in the transaction based on reading tags attached to the products, (Taira [0032] The settlement terminal 103 is an apparatus which executes a settlement of an amount of money, such as a purchase price of commodities. The settlement terminal 103 connects to the second camera 105. The second camera 105 photographs the face of the person (person of settlement) who makes a settlement of a price. / Taira [0095]  the processor 131 may settle the amount of money, such as the purchase price of goods, by the settlement information included in the acquired registered information Ri. / Taira [0096] In this case, the settlement process using the registered information Ri executes the settlement of the price, for example, by using the credit settlement information included in the registered information Ri. In addition, the settlement process using the registered information Ri may be a process by a payment procedure by membership points which were saved in advance. / Taira [0198] An information processing system illustrated in FIG. 17 presupposes that RFID tags are attached to commodities. A settlement terminal 603 includes an RFID reader 631 which reads RFID tag information of respective commodities in a batchwise manner. The settlement terminal 603 illustrated in FIG. 17 is configured such that the camera 531 and camera I/F 532 in the configuration shown in FIG. 14 are replaced with the RFID reader 631 and an RFID interface 632. / Taira   [0200] In the information processing system with the configuration illustrated in FIG. 17, the commodity recognition process in the settlement process illustrated in FIG. 15 is a commodity recognition process based on reading of RFID tags by the RFID reader 631. For example, the RFID reader 631 is so set as to have a communication range covering the inside of the commodity basket that is set at a predetermined position. The processor 131 reads, by the RFID reader 631, information from the RFID tag which is attached to each commodity within the commodity basket. Based on the information read from each RFID tag, the processor 131 acquires the commodity information of each commodity from the commodity information DB 533. By this process, the settlement terminal 603 illustrated in FIG. 17 can recognize, in a batchwise manner, the commodities within the commodity basket of the person of settlement.)
 and performing, by the settlement device, a settlement based on the settlement amount using   an account associated with the account identifier that corresponds to the first biometric feature. (Taira [0032] The settlement terminal 103 is an apparatus which executes a settlement of an amount of money, such as a purchase price of commodities. The settlement terminal 103 connects to the second camera 105. The second camera 105 photographs the face of the person (person of settlement) who makes a settlement of a price. / Taira [0094] the settlement terminal 103' acquires from the second camera 105' the face information extracted from the photography image or images. If the processor 131 successfully extracted the face information of the person of settlement, the processor 131 executes, by the function of the face authentication module 262, face authentication between the face information of the person of settlement and the face information Cf of the visiting customer (ACT 204).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric chain of provenance of Hanna to incorporate the biometric payment settlement teachings of Taira where “an information processing system … identifies a customer (member) by face authentication, and executes a settlement of, e.g. a purchase price, by using the membership information of the identified customer.” (Taira [0024]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric payment settlement) to a known concept (i.e. biometric chain of provenance) ready for improvement to yield predictable result (i.e. overcomes the notion that “a face authentication process, which presupposes a human operation, is difficult to apply to an information processing system including a settlement process by a self-checkout POS system” Taira  [0002])
Taira does not teach displaying, by the entrance device, a two-dimensional code that is scanned by a user terminal associated with the user, the two-dimensional code comprising an electronic communication address of the entrance device; in response to displaying the two-dimensional code, receiving, by the entrance device from the user terminal;
Lyons teaches,
displaying, by the entrance device, a two-dimensional code that is scanned by a user terminal associated with the user, the two-dimensional code comprising an electronic communication address of the entrance device; in response to displaying the two-dimensional code, receiving, by the entrance device from the user terminal
(Lyons [0171]   the player may associate his or her mobile device with a particular EGM by scanning an EGM-specific identifier such as a barcode or QR code located on the EGM (e.g., presented on a display or not on a display). The EGM-specific identifier may uniquely identify the EGM in the venue.
Lyons [0170]  the client device may maintain a list of IP addresses associated with EGM-specific identifiers, or the client device may obtain the IP address of the EGM from, for example, a QR code displayed on the EGM. In such embodiments, connection requests may go directly from the client device to the EGM.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric chain of provenance of Hanna to incorporate the IP address QR code  teachings of Lyons where “the client device may obtain the IP address of the EGM from… a QR code displayed on the EGM.” (Lyons [0170]).        The modification would have been obvious, because it is merely applying a known technique (i.e. IP address QR code ) to a known concept (i.e. biometric chain of provenance) ready for improvement to yield predictable result (i.e.   “connection requests may go directly from the client device to the EGM” Lyons [0170])

Regarding Claim 3,  
Hanna, Taira, and Lyons teach the method of Claim 1 as described earlier.
Hanna teaches,
wherein the first biometric feature comprises a first facial feature, and wherein obtaining the first biometric feature of the user comprises collecting, by the entrance device, the first biometric feature of the user by using a camera. (Hanna [0107] another example of a personal access control device configured to be on a mobile phone. In this configuration, which may augment certain standard mobile phone capabilities, on the back of the device there may be a camera, an illuminator to acquire biometric data such as facial and iris imagery, and/or also a fingerprint sensor. / Hanna [0079] it may be difficult to acquire facial biometric data on a mobile device because the camera on the device is rear-facing and not front-facing, We may address this by placing a (e.g., small) mirror module at the point of transaction such that when the camera of the mobile device is placed near it, images of the user may be reflected and captured. / Hanna [0080] it may be useful to acquire a second facial biometric from a different geometric perspective than the first facial biometric. For example, the first facial biometric may be acquired from the mobile device while the second facial biometric may be acquired from an existing security camera located in the ceiling for example, near the point of transaction, or from a webcam on the user's laptop.)
Claim 9 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 3.
Claim 15 is rejected on the same basis as Claim 1.
Claim 17 is rejected on the same basis as Claim 3.

Claims   7,  21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Taira, and Lyonsin view of Itwaru (“SPLIT MOBILE PAYMENT SYSTEM”, U.S. Publication Number: 20130124412 A1).
Regarding Claim 7, 
Hanna, Taira, and Lyons teach the method of Claim 1 as described earlier.
Hanna, Taira, and Lyons do  not teach wherein performing the settlement comprises: identifying, by the settlement device, a product carried by the user; and performing, by the settlement device, using the account corresponding to the account identifier, the settlement on the product carried by the user.
Itwaru teaches,
wherein performing the settlement comprises: identifying, by the settlement device, a product carried by the user; and performing, by the settlement device,using the account corresponding to the account identifier, the settlement on the product carried by the user. (Itwaru [0188] receiving the confirmation information from the consumer 18 and generating a corresponding funds transfer request using a funds amount 203 associated with the merchant identification information and a financial account number of the financial account 72 of the consumer 18; and sending the funds transfer request to the account processing system 2 for subsequent settlement of the funds amount 203 with the financial account 72 of the consumer 18. It is recognized that the financial account 72 number (e.g. sensitive data 61) is obtained either directly from the barcode 200 once decoded or using the code data 4 in the lookup table 63 / Itwaru [0005]  In particular, barcodes have been used in an effort to speed up the customer shopping experiences by providing merchant terminals information about the product when scanned through a checkout scanner, i.e. the price and brief description of the product that the barcode is attached/applied to. / Itwaru [0025] This barcode is scanned by the merchant (e.g., using the PPA Terminal) to initiate the payment)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric chain of provenance of Hanna to incorporate the payment system teachings of Itwaru   “to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information.” (Itwaru   [0008]).        The modification would have been obvious, because it is merely applying a known technique (i.e. optical code payment) to a known concept (i.e. biometric chain of provenance) ready for improvement to yield predictable result (i.e. “payment processing system facilitating transfer of funds at a point of sale using obfuscated payment account information to expedite payment processing” Itwaru   [0001])
Claim 21 is rejected on the same basis as Claim 7.
Claim 23 is rejected on the same basis as Claim 7.

Claims 8, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Taira, Lyons, and  Itwaru in view of Li (“TERMINAL-BASED SETTLEMENT METHOD, APPARATUS AND SYSTEM”, U.S. Publication Number: 20150254626 A1).
Regarding Claim 8, 
Hanna, Taira, Lyons, and  Itwaru teach the method of Claim 7 as described earlier.
Hanna, Taira, Lyons, and  Itwaru do not teach wherein the product includes a radio frequency identification (RFID) tag, wherein the settlement device includes an RFID reader, wherein identifying the product carried by the user comprises reading, by the settlement device using the RFID reader, product information in the RFID tag, the product information including a product price, and wherein performing the settlement comprises: calculating, by the settlement device based on the product price, the settlement amount corresponding to the product; and performing, by the settlement device, the settlement using the settlement amount.
Li teaches,
wherein the product includes a radio frequency identification (RFID) tag, wherein the settlement device includes an RFID reader, wherein identifying the product carried by the user comprises reading, by the settlement device using the RFID reader, product information in the RFID tag, the product information including a product price, (Terahara [0016] The RFID tag stores price information of the product to which this RFID tag is attached. The RFID tag stores, in some cases, identification information (also referred to as "serial code") for identifying the product. Incidentally, the RFID tag may store information other than the price information and identification information. / Li [0038] In addition, a payment can be settled at a checkout counter having the function for identifying the NFC or RFID tag when a shopping cart filled with the selected items pass through the checkout counter. Thus, a staff does not need to scan a barcode on the packaging of the selected item, further improving the intelligence of the settlement system. )
 and wherein performing the settlement comprises: calculating, by the settlement device based on the product price, the settlement amount corresponding to the product; and performing, by the settlement device, the settlement using the settlement amount. ( Terahara [Claim 1] a reading unit configured to read price information from the RFID tag via the antenna, based on the detection of the closed state by the second detector; and a settlement processor configured to execute a settlement process, based on the price information read by the reading unit. / Li [0038] In addition, a payment can be settled at a checkout counter having the function for identifying the NFC or RFID tag when a shopping cart filled with the selected items pass through the checkout counter. Thus, a staff does not need to scan a barcode on the packaging of the selected item, further improving the intelligence of the settlement system. )
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric chain of provenance of Hanna and the payment system teachings of Itwaru   to incorporate the settlement teachings of Li that  “includes a settlement apparatus scanning tag information of an item to be purchased and obtaining item information of the item to be purchased, where the item information includes a unique identifier and price information of the item” (Li   [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. settlements) to a known concept (i.e. biometric chain of provenance) ready for improvement to yield predictable result (i.e. “improve the efficiency and intelligence of the existing transaction settlement methods” Li   [0005])
Claim 22 is rejected on the same basis as Claim 8.
Claim 24 is rejected on the same basis as Claim 8.

Response to Remarks
Applicant's arguments filed on January 5, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claim 1, 9, and 15 by primarily adding:
“ii) an account identifier of a user, wherein obtaining the account identifier comprises: displaying, by the entrance device, a two-dimensional code that is scanned by a user terminal associated with the user, the two-dimensional code comprising an electronic communication address of the entrance device;
in response to displaying the two-dimensional code, receiving, by the entrance device from the user terminal, an account identifier of the user, the account identifier being transmitted by the user terminal to the electronic communication address of the entrance device obtained from the two-dimensional code;” 

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Lyons (“SYSTEM AND METHOD FOR REMOTE CONTROL GAMING SESSIONS USING A MOBILE DEVICE”, U.S. Publication Number: 2016/0019746 A1)
Excised prior art includes: 
  Chandrasekaran (“IDENTIFYING USER COMPUTING DEVICE SPECIFIC LOCATIONS”, U.S. Publication Number: 2017/0364901 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranganath (“FACIAL RECOGNITION SYSTEM”, U.S. Publication Number: 20180189551 A1) teaches  automated facial recognition used to validate the authorized user of an entitlement and the subsequent use of facial recognition to validate that the same person is using the entitlement in order for a service provider to ascertain that they are delivering a service or a good to the correct entitlement holder.
Kim (“SYSTEMS AND METHODS TO GENERATE AUTHORIZATION DATA BASED ON BIOMETRIC DATA AND NON-BIOMETRIC DATA”, U.S. Publication Number: 20160149904 A1) teaches selectively authorizing access includes obtaining, at an authentication device, first information corresponding to first synthetic biometric data. The method also includes obtaining, at the authentication device, first common synthetic data and second biometric data. The method further includes generating, at the authentication device, second common synthetic data based on the first information and the second biometric data. The method also includes selectively authorizing, by the authentication device, access based on a comparison of the first common synthetic data and the second common synthetic data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./C.E./ Examiner, Art Unit 3697
/HAO FU/ 
Primary Examiner, Art Unit 3697